
	

114 HR 357 : Human Trafficking Prevention Act
U.S. House of Representatives
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 357
		IN THE SENATE OF THE UNITED STATES
		January 27, 2015Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To amend the Trafficking Victims Protection Act of 2000 to expand the training for Federal
			 Government personnel related to trafficking in persons, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Human Trafficking Prevention Act. 2.Expanded training relating to trafficking in personsSection 105(c)(4) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(c)(4)) is amended—
 (1)by inserting , including members of the Service (as such term is defined in section 103 of the Foreign Service Act of 1980 (22 U.S.C. 3903)) after Department of State; and
 (2)by adding at the end the following: Training under this paragraph shall include, at a minimum, the following:(A)A distance learning course on trafficking-in-persons issues and the Department of State’s obligations under this Act, targeted for embassy reporting officers, regional bureaus’ trafficking-in-persons coordinators, and their superiors.
 (B)Specific trafficking-in-persons briefings for all ambassadors and deputy chiefs of mission before such individuals depart for their posts.
 (C)At least annual reminders to all such personnel, including appropriate personnel from other Federal departments and agencies, at each diplomatic or consular post of the Department of State located outside the United States of key problems, threats, methods, and warning signs of trafficking in persons specific to the country or jurisdiction in which each such post is located, and appropriate procedures to report information that any such personnel may acquire about possible cases of trafficking in persons..
			
	Passed the House of Representatives January 26, 2015.Karen L. Haas,Clerk
